Citation Nr: 0943483	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a lumbar and 
thoracic spine disability.  
 
3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from an August 2006 rating decision Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied claims for service connection for a 
left hip disability, and a "mid or low back condition," 
with both claims to include as secondary to service-connected 
disability, and which denied a claim for TDIU.    

In October 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have a left hip disability, or a 
lumbar or thoracic spine disability, that was caused or 
aggravated by his service, or by a service-connected 
disability.   

2.  Service connection is currently in effect for left knee 
degenerative joint disease, evaluated as 30 percent 
disabling, Morton's metatarsalgia, left foot, evaluated as 10 
percent disabling, bilateral hearing loss, evaluated as 10 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling; the Veteran's combined evaluation is 40 percent.  

3. The Veteran has not worked full-time since 2003; he has 
two years of high school, and two years of technical 
training, and about 25 years of work experience in 
manufacturing.  

4. The Veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  A left hip disability, and a lumbar and thoracic spine 
disability, were not caused or aggravated by the Veteran's 
active military service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).   

2.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Service Connection

The Veteran asserts that service connection is warranted for 
a left hip disability, and a lumbar and thoracic spine 
disability.  He primarily argues that he has these 
disabilities because they were caused or aggravated by his 
service-connected disabilities.  However, the Board must also 
consider whether service connection is warranted on a direct 
or presumptive basis.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
new version of the regulation provides that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claims under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

Service connection is currently in effect for left knee 
degenerative joint disease, Morton's metatarsalgia, left 
foot, bilateral hearing loss, and tinnitus.  

The Veteran's service treatment reports do not show 
complaints, treatment, or a diagnosis involving either the 
left hip, or the lumbar or thoracic spine.  The Veteran's 
separation examination report, dated in March 1964, shows 
that his spine and lower extremities were clinically 
evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1967 and 2008.  This evidence includes 
VA progress notes, dated beginning in 2005, which contain 
notations that include chronic back pain, left hip 
arthralgia, and a left hip lesion.  A VA X-ray report for the 
left hip, dated in December 2006, notes degenerative changes 
and osteoporosis.  

A statement from S.K., M.D., dated in July 2007, shows that 
this physician states that the Veteran has chronic left knee 
pain which leads to a "problem is his gait, which is 
affecting his lower back and left hip and his lower back pain 
is probably secondary to [his] primary knee problem and [on] 
top of that he [has] got some osteopenia and osteoporosis 
contributing to some of his condition."    

A VA examination report, dated in February 2008, shows that 
on examination, the Veteran had a normal gait, and that 
muscle strength in the lower extremities was 5/5.  X-rays of 
the lumbar spine were noted to show osteoporosis with mild 
degenerative changes, and well-maintained disc spaces.  The 
diagnosis was myofascial lumbar syndrome.  The examiner 
stated that the Veteran's buttock pain, and back/lumbar spine 
pain, were not related to his left knee.  He noted that the 
Veteran described his buttocks as "hip pain," and that 
there was "no hip joint pathology."  He further stated 
that, "His hip pain is actually buttocks pain and not true 
hip joint pain," and added, "there is nothing in the 
orthopedic literature that supports his claim that his left 
knee would cause any spine pathology unless there were a 
severely altered gait."  

The Board finds that the claims must be denied.  With regard 
to the claim for a left hip disability, the Board finds that 
the claimed disability is not shown.  In this regard, without 
a pathology to which left hip pain can be attributed, there 
is no basis to find a that there is a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there 
are a few notations of left hip pain/arthralgia.  However, 
the February 2008 VA examination report shows that the 
examiner specifically stated that the Veteran's complaints of 
left hip pain were, in fact, actually located in his 
buttocks.  In two places in the report, the examiner stated 
that, notwithstanding a lucency in the acetabular area that 
was possibly due to osteoporosis or a lytic lesion, there was 
"no hip joint pathology."  The Board points out that Dr. 
V.K.'s reports, discussed infra, mention only that the 
Veteran's left knee was "affecting" his left hip, and that 
none of his reports contain a finding indicative of a 
diagnosed left hip disability.  Accordingly, the Board finds 
the Board finds that the preponderance of the evidence shows 
that the Veteran does not have a left hip disability, and 
that the claim must be denied on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  

With regard to the claim for a lumbar spine and thoracic 
spine disability, and the possibility of service connection 
on a direct or presumptive basis, the Veteran's service 
treatment records do not show any relevant treatment, 
findings, or diagnoses.  The Veteran's March 1964 separation 
examination report shows that his spine was clinically 
evaluated as normal, and it does not note any relevant 
findings.  Therefore, chronic conditions are not shown during 
service.  See 38 C.F.R. § 3.303(a).  As for the post-service 
medical evidence, the earliest medical evidence of any of a 
thoracic or lumbar spine disorder is dated no earlier than 
2005.  This is over 40 years after separation from service, 
and this period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
claimed disability was caused or aggravated by service.  
Finally, there is no competent evidence to show that 
arthritis of the lumbar spine, or the thoracic spine, was 
manifested to a compensable degree within one year of 
separation from service, such that service connection is 
warranted under 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
criteria for direct or presumptive service connection have 
not been met.  

However, the Veteran's primary argument is that he has a 
lumbar spine and thoracic spine disability as a result of 
aggravation.  See 38 C.F.R. § 3.310.  Specifically, it is 
argued that he has an altered gait due to his service-
connected disabilities that have caused or aggravated his a 
lumbar spine and thoracic spine disabilities.  

The Board finds that the claim must be denied.  In 
particular, the Board considers the opinion in the February 
2008 VA examination report as highly probative evidence 
against the claim.  In that report, the examiner stated that 
the Veteran's back/lumbar spine pain are not related to his 
left knee.  The examiner noted that there is nothing in the 
orthopedic literature that supports the Veteran's claim.  In 
this regard, the findings show that the Veteran had a normal 
gait, and 5/5 strength in the lower extremities.  The Board 
further notes that these findings are consistent with the 
medical evidence, which shows that the Veteran has repeatedly 
been found to have a gait that was characterized as normal, 
or within normal limits.  See e.g., examination report of 
N.D.E., M.D., dated in October 2003; examination report of 
Dr. V.K., dated in November 2003; VA progress notes, dated in 
March, August and September of 2008.  Furthermore, to the 
extent that the VA examiner indicated that  the Veteran's 
left knee disorder would not cause any spine pathology unless 
there was a "severely altered gait" (emphasis added), there 
are two findings noting only a "slight" limp, and that he 
favored his left hip "slightly."  See June 2006 QTC report; 
December 2006 VA progress note.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a lumbar spine disability, and a thoracic spine 
disability, on a secondary basis, and that the claim must be 
denied.  

In reaching this decision, the Board has considered the July 
2007 opinion of Dr. V.K.  However, in his opinion, he 
attributed the Veteran's low back pain, in part, to two 
nonservice-connected disorders (specifically, osteopenia and 
osteoporosis).  In addition, his opinion rests upon the 
proposition that the Veteran has an altered gait, and as 
previously discussed, the findings (to include the finding of 
a normal gait in his own November 2003 report) do not 
sufficiently corroborate this aspect of the opinion (none of 
his treatment report of record, which are dated between 1999 
and 2004, note an altered gait).  This opinion is therefore 
insufficiently probative to warrant a grant of the claim.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Finally, the Board notes that there is no competent evidence 
of record to show that a baseline level of severity of a 
lumbar or thoracic spine disability has been established by 
the medical evidence, and that service connection may not be 
granted under the current version of 38 C.F.R. § 3.310 
without such a baseline.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

In summary, the medical evidence demonstrates that the 
Veteran is not entitled to service connection for a left hip 
disability, a lumbar spine disability, or a thoracic spine 
disability.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a left 
hip disability, and a lumbar and thoracic spine disability, 
were caused or aggravated by service, or by a service-
connected disability.  In this case, when the Veteran's 
service and post-service medical records are considered 
(which indicate that the Veteran does not have a left hip 
disability, a lumbar spine disability, or a thoracic spine 
disability,    that were caused or aggravated by a service-
connected disability, and that a baseline level of severity 
for any of the claimed conditions has not been medically 
established warranting service connection under the current 
version of 38 C.F.R. § 3.310), the Board finds that the 
medical evidence outweighs the Veteran's contentions that he 
has a left hip disability, a lumbar spine disability, and a 
thoracic spine disability, that are related to his service, 
or to a service-connected disability.    


II.  TDIU

Service connection is currently in effect for left knee 
degenerative joint disease, evaluated as 30 percent 
disabling, Morton's metatarsalgia, left foot, evaluated as 10 
percent disabling, bilateral hearing loss, evaluated as 10 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling.  The Veteran's combined evaluation is 40 percent.  
Therefore, at no time has the Veteran met the minimum 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).   
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

As for the Veteran's work history, the Veteran has testified 
that he voluntarily retired upon reaching 62 years of age.  
The Veteran's claim (VA Form 21-8940), received in August 
2006, shows he stated or indicated the following: he has 
completed two years of high school, and two years of 
technical school; he worked as a machine operator full time 
between 1988 and June 2003; he did not leave his last job due 
to disability; he "retired at age 62."  The VA progress 
notes include notations that he was retired, that he lived an 
active lifestyle, drove a car and shopped, that he had 
"fairly low functional capacity due to lung disease," and 
walked 1/2 mile a day.  They indicate that he has a number of 
disabilities for which service connection is not currently in 
effect, to include oxygen-dependent chronic obstructive 
pulmonary disease, hypertension, and congestive heart 
failure.  See e.g., VA progress notes, dated in August 2007 
and February 2008.  

The Board finds that the claim must be denied.  The Veteran 
has not required any recent hospitalization for any of his 
service-connected disabilities, and the Board finds no 
evidence of an exceptional disability picture in this case.  
There is also no evidence which suggests that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his case outside the realm of the 
usual so as to render impracticable his schedular ratings.  

In summary, the Board finds that the evidence does not show 
that the Veteran is incapable of performing the physical and 
mental acts required by employment due to her service-
connected disabilities, and that the record does not reflect 
some factor that "takes the claimant's case outside the norm" 
of any other veteran rated at the same level.  Van Hoose.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim that the Veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  Entitlement to 
TDIU is thus not established under 38 C.F.R. § 4.16(b).  

In reaching all of these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2006.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


